DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10) in the reply filed on 2/22/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2018/0100416). 
.



Claims 1-2, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao (US 8,758,694).
Regarding claims 1-2, 4-5, and 8, Xiao discloses an insulation system for an aftertreatment system (Fig. 4B-11), comprising a first insulating element (91) including at least one slit (recess); and a second insulating element (92) including a plurality of fingers (95a, 96a) extending from opposing sides of an aperture (Fig. 11); wherein the second insulating element (92) is couplable to the first insulating element (91), and wherein, when the second insulating element (92) is coupled to the first insulating element (91), the plurality of fingers (95A, 96A) overlap the at least one slit (recess); wherein the at least one slit (recess) in the first insulating element (91) extends in a first direction, and wherein the aperture (recess) in the second insulating element (92) extends in the same first direction (Figs. 4B-11); wherein the plurality of fingers (95a, 96a) includes two groups of fingers positioned on opposing sides of the aperture (recess), and wherein each group of fingers includes at least two fingers (95a, 96a); wherein each finger of the plurality of fingers (95a, 96b)  includes a fixed end (92) and a free end (95a, 96a), wherein the fixed end of each finger is positioned on either a first or a second side of the aperture (recess), and wherein the free end of each finger (95a, 96a) is configured to be coupled to the second insulation element on the other of the first or second side of the aperture (Figs. 4B-11); wherein a first group of fingers includes at least two fingers with the fixed ends coupled to the first side of the aperture, wherein the second insulating element (92) includes a planar portion configured to overlap with a portion of the first insulating element (91) and a rectangular portion configured to extend away from the planar portion and beyond the first insulating element (91); and wherein the second insulating element (92) includes a planar portion configured to overlap with a portion of the first insulating element (91) and a rectangular portion configured to extend away from the planar portion and beyond the first insulating element (91).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 8,758,694). 
Regarding claim 3, it would have been obvious matter of design choice in view of Xiao to one having ordinary skill in the art to change the orientation of the second insulating element perpendicular to the first insulating element since changing the orientation of the insulating element relative to each other is within the level of ordinary skill in the art. 

4.Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 8,758,694).
Regarding claims 6 and 7, Xiao essentially discloses a first group of fingers of the claimed invention and it would have been obvious in view of Xiao to one having ordinary skill in the art to provide a second group of fingers includes at least two fingers with the fixed ends coupled to the second side of the aperture since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


5.Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (US 8,758,694) in view of Lee et al. (US 2018/0100416).
Regarding claim 9, Xiao essentially discloses the features of the claimed invention except wherein the first insulating element is a planar blanket, wherein the first insulating element includes a plurality of straps and hooks positioned on opposing ends of the planar blanket, and wherein the straps and hooks are configured to couple the first insulating element around a cylindrical intake or outlet element.
Lee et al. teaches that it is conventional to provide straps around the insulation cover (20) to facilitate in securing the insulation cover (20) to the catalytic converter (para 0072-0075, Fig. 3). 
Thus, it would have been obvious in view of Lee et al. to one having ordinary skill in the art to modify the device of Xiao with insulating straps as taught by Lee et al. to facilitate in securing the insulation material to the catalytic converter.
Regarding claim 10, Xiao essentially discloses the features of the claimed invention but is silent with respect to the first insulating element and the second insulating element, including the plurality of fingers, are formed of a silicon coated fiberglass.
Lee et al. teaches that it is conventional to provide insulation cover made of silicone coating to withstand a high operating temperature (para 0017). 
Thus, it would have been obvious in view of Lee et al. to one having ordinary skill in the art to modify the device of Xiao with an insulation material made if silicon coated fiberglass as taught by Lee et al. in order to gain the above benefit. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794. The examiner can normally be reached Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM P DUONG/Primary Examiner, Art Unit 1774